Broyles, C. J.
1. In all criminal eases the bill of exceptions must be tendered to the judge within twenty days from the date of the judgment complained of. Civil Code (1910), § 6153.
(a) In the instant case it does not appear that the bill of exceptions was tendered within the required time; it appears merely that it was tendered within thirty days from the date of the judgment excepted to. , Under repeated rulings of the Supreme Court and of this court the writ of .error must be and is

Dismissed.


Luke and Bloodworth, JJ., concur.